___________

                                     No. 95-2219
                                      ___________

Larken Minnesota, Inc.; Larken,           *
Inc.; Larken Iowa City, Inc.,             *
                                          *
              Appellants,                 *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * District of Minnesota.
Dirk A. Wray; Al Yip,                     *
                                          *      [UNPUBLISHED]
              Defendants,                 *
                                          *
Lenora K. Chen; Pine Hill                 *
Minnesota, Inc.; Pine Hill                *
Minnesota Investments, Inc.;              *
Pine Hill Iowa, Inc.; Pine                *
Hill Iowa Investments, Inc.,              *
                                          *
              Appellees.                  *
                                     ___________

                     Submitted:       June 10, 1996

                            Filed:   July 1, 1996
                                     ___________

Before BEAM and HEANEY, Circuit Judges, and BOGUE,* District Judge.
                               ___________


PER CURIAM.


     Larken Minnesota, Inc., Larken, Inc., and Larken Iowa City, Inc.
(collectively, Larken) appeal the district court's2 order requiring Larken
to sell its interests in two hotels to the




     *The HONORABLE ANDREW W. BOGUE, United States District
     Judge for the District of South Dakota, sitting by
     designation.
     2
     The Honorable Paul A. Magnuson, United States District Judge
for the District of Minnesota.
appellees, at the appellees' bid price, pursuant to the deadlock provisions
in the partnership agreements.      Having reviewed the parties' briefs and
submissions, we conclude the judgment of the district court was correct.
Accordingly, based upon the well-reasoned opinion of the district court,
we affirm.   See 8th Cir. R. 47B.


     A true copy.


             Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-